Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/15/2020, and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14,16-17, 20, 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US PG Pub 2011/0316365).
As to independent claim 13, Kim teaches a stator assembly for a permanent-magnet-on-rotor electric motor, configured to be co-located with a rotor assembly (see figure 1)about a motor axis (70), comprising: a plurality of stator pole modules mounted on a supporting surface in a circular arrangement concentric with at least one magnet component ring (65a), wherein each stator pole {M1473746.1 }PMDS-007-101 - 40 -module of the plurality of stator pole modules comprises a stator pole element with an iron- based core (53), with an inner radial surface opposite an outer radial surface offset from the inner radial surface by a normal distance and configured to be axially co-extensive with, at least one magnet 
As to claim 14/13, Kim teaches wherein each of the stator pole elements of the plurality of stator pole modules comprises a motor lamination material (see paragraph [0130]).  
As to claim 16/13, Kim teaches wherein each of the stator pole elements of the plurality of stator pole modules comprises a pressure-shaped iron-based soft magnetic composite material (see paragraph [0130]). 
As to claim 17/13, Kim teaches wherein each inner radial surface and each outer radial surface are approximately equal in surface area and each outer radial surface is greater in circumferential length than each inner radial surface as shown in figure 1 and 2B.
As to claim 20/13, Kim teaches the claimed limitation as discussed above except wherein the stator assembly is over-molded with a mechanical support comprising an electrically insulating (54), non-magnetic material forming connections between each of the plurality of stator pole modules and connecting to the supporting surface, wherein the mechanical support is configured and disposed to be placed between a first circular limit having a third radius corresponding to each inner radial 
As to claim 26/13, Kim teaches  wherein the stator assembly is surrounded by a rotor comprising a first magnet component ring (65a) and a second magnet component ring (65b) concentric with, and offset from, the first magnet component ring (65a), disposed around the plurality of stator pole modules such that the first magnet component ring (65a) confronts, and is offset by a first air gap from, the inner radial surface of each stator pole element, and the second magnet component ring (65b) confronts, and is offset by a second air gap from, the outer radial surface of each stator pole element, wherein the first magnet component ring is backed by and connected, opposite the first air gap, to a first back-iron component ring (64), disposed in flux conducting relationship with the first magnet component ring (65a) and the second magnet component ring (65b) is backed by and connected, opposite the second air gap, to a second back- iron component ring (61), disposed in flux conducting relationship with the second magnet component ring (65b), wherein each stator pole element of the plurality of stator pole modules is approximately co-extensive axially with the first magnet component ring (65a) and the second magnet component ring (65b), with the rotor configured and mounted for rotation around the motor axis (70) as shown in figure 1.  

As to independent claim 27, Kim teaches a rotor assembly for a permanent-magnet-on-rotor electric motor, comprising: a rotor component (see figure 1) configured to rotate about a motor axis (70), which locates and supports an assembly of;  {M1473746.1 }PMDS-007-101 - 43 - an inner 
As to claim 28/27, Kim teaches wherein the outer back-iron component ring (61) is configured and disposed in a common flux conducting relationship with the inner back-iron component ring (64) across top distal surfaces of the outer back-iron component ring (61) and the inner back-iron component ring (64), so as to be mounted for rotation about the motor axis (70) as shown in figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-2, 4-6, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub 2011/0316365) in view of Oohashi (JP2008278603).
	As to independent claim 1, Kim teaches a permanent-magnet-on-rotor electric motor apparatus, comprising: a rotor assembly (see figure 1) configured to rotate about a motor axis (70) and comprising a rotor component (60), an inner magnet component ring (65a), comprising a first radius extending from the motor axis (70), a plurality of rotor magnet poles (63) that are magnetized radially, and an inner back- iron component ring (64), connected to an inside of the inner magnet component ring (65a) proximal to the motor axis (70), an outer magnet component ring (65b), configured and disposed to be similar, concentric and parallel to the inner magnet component ring (65a), and comprising a second radius extending from the motor axis (70), a plurality of rotor magnet poles (62) that are magnetized radially, and an outer back-iron component ring (61), connected to an outside of the outer magnet component ring (65b) distal to the motor axis (70); a stator assembly (see figure 1), configured to be co-located with the rotor assembly (see figure 1) about the motor axis (70), comprising a plurality of stator pole modules mounted on an insulating surface in a circular arrangement concentric with both the outer magnet component ring and the inner magnet component ring, wherein each stator pole module of the plurality of stator pole modules comprises one or more coil windings (59) and a stator pole element (51) with an iron-based core (53), an inner radial surface opposite (see figure 1) an outer radial surface (see figure 1) from 
However, Kim teaches the claimed limitation as discussed above except a stator pole with an inner radial surface opposite an outer radial surface offset from the inner radial surface by a normal distance dimensioned.
Oohashi teaches a stator pole (10) with an inner radial surface opposite an outer radial surface offset from the inner radial surface by a normal distance dimensioned as shown in figure 1, for the advantageous benefit of providing a split core for motor having a large magnetic path area and excellent in winding workability of winding.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kim by using a stator pole with an inner radial surface opposite an outer radial surface offset from the inner radial surface by a normal distance dimensioned, as taught by Oohashi to provide a split core for motor having a large magnetic path area and excellent in winding workability of winding.
As to claim 2/1, Kim teaches wherein the stator assembly (see figure 1) is over-molded with a mechanical support comprising an electrically insulating (54), non-magnetic material forming connections between each of the plurality of stator pole 
As to claim 4/1, Kim teaches each stator pole element of the plurality of stator pole modules comprises a pressure-shaped iron- based soft magnetic composite material (see paragraph [0130]).  
As to claim 5/1, Kim teaches wherein each stator pole element of the plurality of stator pole modules comprises a motor lamination material (see paragraph [0130]).  
As to claim 6/1, Kim teaches wherein each inner radial surface and each outer radial surface are approximately equal in surface area and each outer radial surface is greater in circumferential length than each inner radial surface as shown in figure 1 and 2B.
 As to claim 9/1, Kim teaches wherein each of the plurality of stator pole modules comprises an insulative bobbin (54) arrangement surrounding, supporting, and locating each stator pole element (51) of the plurality of stator pole modules on the insulating surface, and supporting the one or more coil windings (59) as shown in figure 1.  
As to claim 10/1, Kim teaches wherein the inner magnet component ring (65a) of the rotor assembly comprises a plastic injection moldable magnetic material integral with the inner back-iron component ring (65a), and wherein the outer magnet component ring (65b) of the rotor assembly comprises a plastic injection moldable 
As to claim 11/1, Kim teaches wherein the inner magnet component ring (65a) and the outer magnet component ring (65b) are magnetized with eight alternating poles, and the stator assembly comprises nine stator pole modules (51) and a plurality of coil windings (59) are interconnected for three-phase motor operation, energized in a three-phase motor electrical sequence to produce motor rotation as shown in figures 1, 5, 6 and see paragraph [0138].  
 Claim(s) 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub 2011/0316365) and Oohashi (JP2008278603) as applied in claim 1 above and further in view of Jeong (KR20080094274).
As to claim 3/1, Kim in view of Oohashi teaches the claimed limitation as discussed above except wherein the insulating surface of the stator assembly comprises a printed circuit board comprising electrical interconnections between the one or more coil windings and mechanical support for the plurality of stator pole modules in placement locations around a circumference of the circular arrangement.  
However Jeong teaches wherein the insulating surface of the stator assembly (1) comprises a printed circuit board (50) comprising electrical interconnections between the one or more coil windings (14) and mechanical support for the plurality of stator pole modules (13) in placement locations around a circumference of the circular arrangement as shown in figure 1, for the advantageous benefit of providing accurately and precisely control the position where the hall sensor is set by integrally molding the hall sensor to the stator.

As to claim 12/1, Kim in view of Oohashi teaches the claimed limitation as discussed above except teaches wherein the plurality of stator pole modules are each automatically assembled in a circular array on a printed circuit board comprising electrical interconnections between each stator pole element comprising a wound coil configuration, mechanical support and mechanical placement locations for the plurality of stator pole modules.  
However Jeong teaches the plurality of stator pole modules are each automatically assembled in a circular array on a printed circuit board (50) comprising electrical interconnections between each stator pole element comprising a wound coil configuration (20), mechanical support and mechanical placement locations for the plurality of stator pole modules as shown in figure 1a, for the advantageous benefit of providing a stator for a BLDC motor capable of maximizing the productivity of the stator by maximizing the contact area of the BMC molding material when the insert molding the stator.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kim in view of Oohashi by using the plurality of stator pole modules are each automatically assembled in a circular array on a printed circuit .
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub 2011/0316365) and Oohashi (JP2008278603) as applied in claim 1 above and further in view of Wasson et al.  (US PG Pub 2006/0087186).
As to claim 7/6, Kim in view of Oohashi teaches the claimed limitation as discussed above except wherein a first perimeter of each inner radial surface is connected to a second perimeter of each outer radial surface of each stator pole element by a first planar surface, a second planar surface, a third planar surface, and a fourth planar surface in a non-parallel configuration, thereby circumscribing approximately equal radial cross-sectional areas for each stator pole element.  
However, Wasson et al. teaches a first perimeter of each inner radial surface is connected to a second perimeter of each outer radial surface of each stator pole element by a first planar surface, a second planar surface, a third planar surface, and a fourth planar surface in a non-parallel configuration, thereby circumscribing approximately equal radial cross-sectional areas for each stator pole element (206) as shown in figure 2B, for the advantageous benefit of reducing the wastage of the magnetically permeable material and eddy current losses, and hence reducing the manufacturing cost of the rotor-stator structure.

As to claim 8/6, Kim and Oohashi in view of Wasson et al. teaches the claimed limitation as discussed above except wherein a cross section shape of each stator pole element changes from a first perimeter of each inner radial surface to a second perimeter of each outer radial surface by increasing circumferential length while reducing axial length in a direction parallel to the motor axis to maintain the outer radial surface area as approximately equal to the inner radial surface area.  
However, Wasson et al. teaches a cross section shape of each stator pole element (206) changes from a first perimeter of each inner radial surface to a second perimeter of each outer radial surface by increasing circumferential length while reducing axial length in a direction parallel to the motor axis to maintain the outer radial surface area as approximately equal to the inner radial surface area as shown in figure 2B, for the advantageous benefit of reducing the wastage of the magnetically permeable material and eddy current losses, and hence reducing the manufacturing cost of the rotor-stator structure.
.
 	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub 2011/0316365) as applied in claim 13 above and further in view of Jeong (KR20080094274).
As to claim 15/13, Kim teaches the claimed limitation as discussed above except wherein the supporting surface of the stator assembly comprises an electrical circuit board comprising electrical interconnections between the wound stator pole elements and mechanical support for the plurality of stator pole modules in the circular arrangement.  
However Jeong teaches the supporting surface of the stator assembly comprises an electrical circuit board (50) comprising electrical interconnections between the wound stator pole elements and mechanical support for the plurality of stator pole modules in the circular arrangement as shown in figure 1a, for the advantageous benefit of providing a stator for a BLDC motor capable of maximizing the productivity of the stator by maximizing the contact area of the BMC molding material when the insert molding the stator.
.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub 2011/0316365) as applied in claim 17 above and further in view of Wasson et al.  (US PG Pub 2006/0087186).
As to claim 18/17, Kim in view of Oohashi teaches the claimed limitation as discussed above except wherein a first perimeter of each inner radial surface is connected to a second perimeter of each outer radial surface of each stator pole element by a first planar surface, a second planar surface, a third planar surface, and a fourth planar surface in a non-parallel configuration, thereby circumscribing approximately equal radial cross-sectional areas for each stator pole element.  
However, Wasson et al. teaches a first perimeter of each inner radial surface is connected to a second perimeter of each outer radial surface of each stator pole element by a first planar surface, a second planar surface, a third planar surface, and a fourth planar surface in a non-parallel configuration, thereby circumscribing approximately equal radial cross-sectional areas for each stator pole element (206) as shown in figure 2B, for the advantageous benefit of reducing the wastage of the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kim in view of Oohashi by using a first perimeter of each inner radial surface is connected to a second perimeter of each outer radial surface of each stator pole element by a first planar surface, a second planar surface, a third planar surface, and a fourth planar surface in a non-parallel configuration, thereby circumscribing approximately equal radial cross-sectional areas for each stator pole element, as taught by Wasson et al.  to reduce the wastage of the magnetically permeable material and eddy current losses, and hence reducing the manufacturing cost of the rotor-stator structure.
As to claim 19/17, Kim teaches the claimed limitation as discussed above except wherein a cross section shape of each stator pole element changes from a first perimeter of each inner radial surface to a second perimeter of each outer radial surface by increasing circumferential length while reducing axial length in a direction parallel to the motor axis to maintain the outer radial surface area as approximately equal to the inner radial surface area.  
However, Wasson et al. teaches a cross section shape of each stator pole element (206) changes from a first perimeter of each inner radial surface to a second perimeter of each outer radial surface by increasing circumferential length while reducing axial length in a direction parallel to the motor axis to maintain the outer radial surface area as approximately equal to the inner radial surface area as shown in figure 2B, for the advantageous benefit of reducing the wastage of the magnetically permeable 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kim by using a cross section shape of each stator pole element changes from a first perimeter of each inner radial surface to a second perimeter of each outer radial surface by increasing circumferential length while reducing axial length in a direction parallel to the motor axis to maintain the outer radial surface area as approximately equal to the inner radial surface area, as taught by Wasson et al.  to reduce the wastage of the magnetically permeable material and eddy current losses, and hence reducing the manufacturing cost of the rotor-stator structure.
 Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub 2011/0316365) as applied in claim 13 above and further in view of Jeong (KR20080094274).
As to claim 21/13, Kim teaches the claimed limitation as discussed above except wherein the plurality of stator pole modules are each automatically assembled in a circular array on an electrical circuit board comprising electrical interconnections between the wound stator pole elements and mechanical support and mechanical placement locations for the plurality of stator pole modules.  
However Jeong teaches the plurality of stator pole modules are each automatically assembled in a circular array on an electrical circuit board (50) comprising electrical interconnections between the wound stator pole elements and mechanical support and mechanical placement locations for the plurality of stator pole modules as shown in figure 1a, for the advantageous benefit of providing a stator for a BLDC motor 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kim by using the plurality of stator pole modules are each automatically assembled in a circular array on an electrical circuit board comprising electrical interconnections between the wound stator pole elements and mechanical support and mechanical placement locations for the plurality of stator pole modules, as taught by Jeong to provide a stator for a BLDC motor capable of maximizing the productivity of the stator by maximizing the contact area of the BMC molding material when the insert molding the stator.
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub 2011/0316365) as applied in claim 13 above and further in view of Sun (CN101994761).
As to claim 22/13, Kim teaches the claimed limitation as discussed above except further comprising an iron-based stator pole module flux conducting ring, concentrically contacting the inner radial surface of each stator pole element of the plurality of stator pole modules, comprising a cross section configured to conduct magnetic flux of the permanent-magnet-on-rotor electric motor present in the iron- based stator pole module flux conducting ring at a rated threshold operating voltage and current.  
However Sun teaches comprising an iron-based stator pole module flux conducting ring (5), concentrically contacting the inner radial surface of each stator pole element (3) of the plurality of stator pole modules, comprising a cross section configured 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kim by using an iron-based stator pole module flux conducting ring, concentrically contacting the inner radial surface of each stator pole element of the plurality of stator pole modules, comprising a cross section configured to conduct magnetic flux of the permanent-magnet-on-rotor electric motor present in the iron- based stator pole module flux conducting ring at a rated threshold operating voltage and current, as taught by Sun to reduce the electromagnetic interference of the outside
As to claim 23/22, Kim teaches wherein each of the stator pole elements of the plurality of stator pole modules is radially confronted on the outer radial surface by a rotor assembly comprising a permanent magnet ring (65a) concentrically offset from the outer radial surface by an air gap, wherein the permanent magnet ring (65a) is disposed approximately co- extensive axially with the outer radial surface of each of the stator pole elements, and wherein the rotor assembly is mounted for rotation concentrically around the motor axis shared by the rotor assembly and the stator assembly as shown in figure 1.  
Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub 2011/0316365) and Sun (CN101994761) as applied in claim 13 above and further in view of Hopkins (8,310,126).

As to claim 24/13, Kim in view of Sun teaches the claimed limitation as discussed above except further comprising an iron-based stator pole module flux conducting ring, concentrically contacting the outer radial surface of each stator pole element of the plurality of stator pole modules, comprising a cross section configured to conduct magnetic flux of the permanent-magnet-on-rotor electric motor present in the iron- based stator pole module flux conducting ring at a rated threshold operating voltage and current.  
However Hopkins teaches an iron-based stator pole module flux conducting ring (10), concentrically contacting the outer radial surface of each stator pole element (20) of the plurality of stator pole modules, comprising a cross section configured to conduct magnetic flux of the permanent-magnet-on-rotor electric motor present in the iron- based stator pole module flux conducting ring (10) at a rated threshold operating voltage and current as shown in figure 1, for the advantageous benefit of allowing the use of higher frequency drivers to further increase the magnetic force produced by the electromagnets.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kim in view of Sun by using an iron-based stator pole module flux conducting ring, concentrically contacting the outer radial surface of each stator pole element of the plurality of stator pole modules, comprising a cross section configured to conduct magnetic flux of the permanent-magnet-on-rotor electric motor present in the iron- based stator pole module flux conducting ring at a rated threshold allow the use of higher frequency drivers to further increase the magnetic force produced by the electromagnets

As to claim 25/24, Kim teaches wherein each of the stator pole elements of the plurality of stator pole modules is radially confronted on the inner radial surface by a rotor assembly comprising a magnet component ring (65a) concentrically offset from the inner radial surface by an air gap and disposed approximately co-extensive axially with each stator pole element inner radial surface, wherein the rotor assembly is mounted for rotation concentrically around the motor axis shared by the rotor assembly and the stator assembly as shown in figure 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        February 17, 2022